DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 4/27/2021 has been received and entered in to the case. 
Election/Restrictions
	The requirement of species election as presented in the OA mailed on 9/18/2020 is withdrawn upon further consideration.
	Claims 2 and 8-21 have been canceled, claims 22-32 are newly added, and claims 1, 3-7 and 22-32 have been considered on the merits. All arguments have been fully considered. 
	Response to Amendment
	The claim rejection under 35 USC §112(a) has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §112(b) has been withdrawn due to the instant amendment.
	The claim rejection under 35 USC §102 based on Amirkhani et al. has been withdrawn due to the instant amendment. 
Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:  
s can be repeated…” It would be more appropriate as “wherein the method can be repeated …” instead.
Applicant cancelled the species (b) from claim 3 and claim 4 in the instant amendment. Applicant should amend the numbering (i.e. a, b, c, etc.) of the species in the claims accordingly. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (New Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 and 22-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, 22 or 28 and their dependent claims disclose the step of producing a fraction of cells wherein the fraction of cells comprises a population of non-pre-apoptotic cells. It is not clear if the previous step (b) would separate or remove pre-apoptotic cells or the fraction of cells would comprise pre-apoptotic cells. The steps of the claims do 
	The term “pre-apoptotic cells” or “non-pre-apoptotic cells” in claim 1, 22 or 28 is not clear what subject matter the term intends to point out. The instant specification does not disclose the term or any indication what the term would be referring. It is noted that the instant specification discloses “pro-apoptotic” cells present in young, healthy cartilage to the extent that the formation of engineered neocartilage was affected by the presence of these cells. However, it is not clear if applicant meant the term as “pro-apoptotic” or the term “pre-apoptotic” is different form “pro-apoptotic”. Clarification is required. 
It is also not clear if the “pre-apoptotic” and “non-pre-apoptotic” cells are subpopulations of cartilage cells (i.e. chondrocytes), or they refer to different types of cells. Clarification is required. 
	Claim 3 discloses that the treatment comprises treating the cartilage cells to induce cell swelling or shrinking AND comprises one or more of the listed species. It is not clear if the treatments are two-folds including both (1) inducing cell swelling/shrinking AND (2) one or more of the listed species a-g; or the cell swelling or shrinking is selected from the one or more of the species a-g. Clarification is required. In fact, the species (g) and (f) are not disclosed as a treatment for swelling or shrinking. The species (f) and (g) of claim 3 are disclosed in the specification as an additional treating to the purification methods (species (f)) or alternative to compression, shear, tension, perfusion (species (g)) (para. 57; 78). For a search purpose, the limitation is 
	Claim 4 discloses that the treatment comprises treating the cartilage cells to induce shearing or tension and comprises one or more of the species as listed. It is not clear if the treatments are two-folds including both inducing shearing/tension AND one or more of the listed species; or the shearing/tension comprises one or more of the species. Clarification is required. According to the instant specification, the elected species of nebulization is one example of inducing shearing (para. 55). Thus, for a search purpose, the limitation is interpreted as the shearing being nebulization.
	Claim 5 discloses the wherein clause with two verbs “comprises”. It is not clear if the second “comprises” is intended to limit the “impact or compression”. That is, “the treatment comprises treating the cartilage cells with impact or compression comprising one or more of the following:…” Alternatively, is the limitation intended to point out two different treatments: (1) impact/compression AND (2) one or more of the following: a, b, or c? Clarification is required. For a search purpose, the limitation is interpreted such that the impact or compression is selected from one or more of the species b. It is noted that the species (b) is an elected species.
Claim 6 recites the limitation "the isolated, retained cells" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the isolated, retained cells or tissues engineered/fabricated from the isolated, retained cells" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
25 recites the limitation "the chondrocyte cells" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the chondrocyte cells" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter Rejection
Claims 1, 3-7 and 22-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
the sample of cartilage cells comprising a mixed population of non-pre-apoptotic cells and pre-apoptotic cells; and steps of treating to enrich for non-pre-apoptotic cells, and producing a fraction of cells comprising a population of non-pre-apoptotic cells. These limitations, particularly the terms “pre-apoptotic cells” and “non-pre-apoptotic cells”, are not supported by the disclosure of the originally filed application. Thus, the instant amendment introduces new matter to the instant application. 
	Claims 3-5 disclose different treatments to the sample of cartilage to enrich non-pre-apoptotic cells, and thus producing a fraction of cells comprising non-pre-apoptotic cells. However, the instant specification fails to provide sufficient support for the claimed invention. None of the treatment except ACK buffer (hypotonic solution) which causes swelling of the cells, there is no disclosure that these treatments other than ACK buffer treatment would select non-pre-apoptotic cells over pre-apoptotic cells. The specification discloses that shearing would select cells based on membrane properties (Example 5); an impact/compression would also select cells based on the membrane properties (Example 6). There is no disclosure in the specification to support that the shearing or compression would selectively eliminate apoptotic cells or the membrane properties would link to the apoptotic cells. 
	Claim 3 discloses the treatment would induce cell shrinking. There is no disclosure in the specification that shrinking would enrich non-pre-apoptotic cells over pre-apoptotic cells. It is noted that the species (b) (i.e. hypertonic solution) of claim 3 is canceled. There is no indication any of treatment would shrink the cells. 

	In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.

Written Description Rejection
Claims 1, 3-7 and 22-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Treatment enriching cartilage cells comprising non-pre-apoptotic cells:
The instant claims require that the treatment as claimed would necessarily enrich cartilage cells that are non-pre-apoptotic cells and thus separating them from the pre-apoptotic cartilage cells (i.e. cells with desirable cytoskeletal characteristics). However, the instant specification fails to provide sufficient written description to support that the inventor or a joint inventor had possession of the claimed invention. 
First, the term “pre-apoptotic cells” is not clear what this term intends to point out as discussed in 35 USC §112(b) rejection above. There is no indication in the instant specification showing that the treatments as claimed would specifically target the cells with the pre-apoptotic cells to remove these cells selectively and thus enrich the non-pre-apoptotic cartilage cells. The specification does not disclose that the cells destructed by the treatments (inducing swelling or shrinking; inducing shearing or tension; impact or compression) are pre-apoptotic cells or the treatment listed and claimed in the instant application are selective to pre-apoptotic cells. Rather it is 
It is noted that the specification discloses ACK buffer treatment (hypotonic solution) of freshly isolated fetal chondrocytes decreased red blood cell contamination in the cell isolate (para. 163 and 170). It is not clear if “pre-apoptotic cells” are red blood cells which can be removed by selective lysis by the ACK buffer. Considering the disclosure at paragraph 12, it appears that the invention is directed to the surprising finding of non-vascular tissue, i.e., cartilage, responding to ACK buffer treatment. 
Second, the specification fails to provide written description supporting the entire scope of the claimed treatment as in claim 1. While claims 3-5 disclose specific combinations of such treatment, however, claim 1 broadly discloses any treatment that enriching non-pre-apoptotic cartilage cells. Claims 3-5 disclose different treatments to the sample of cartilage to enrich non-pre-apoptotic cells, and thus producing a fraction of cells comprising non-pre-apoptotic cells. However, the instant specification fails to provide sufficient support for the claimed invention. None of the treatment except ACK buffer (hypotonic solution) which causes swelling of the cells, there is no disclosure that these treatments other than ACK buffer treatment would select non-pre-apoptotic cells over pre-apoptotic cells. The specification discloses that shearing would select cells based on membrane properties (Example 5); an impact/compression would also select cells based on the membrane properties (Example 6). There is no disclosure in the specification to support that the shearing or compression would selectively eliminate apoptotic cells or the membrane properties would link to the apoptotic cells.

The instant specification discloses that degenerative changes to the cartilage ECM are associated with chondrocyte apoptosis (para. 6), however, the treatments as claimed are directed to the selection of cells having pre-existing undesirable cytoskeletal characteristics, undesirable membrane characteristics, and altered stiffness, and undesirable, e.g. pro-apoptotic, characteristics in young, healthy cartilage 
M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
M.P.E.P. § 2163 also recites, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” and further, “The description needed to satisfy the requirements of 35 U.S.C. 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at In re Hayes Microcomputer Products, Inc. Patent Litigation, 982 F.2d 1527, 1534-35, 25 USPQ2d 1241, 1246 (Fed. Cir. 1992) ("One skilled in the art would know how to program a microprocessor to perform the necessary steps described in the specification. Thus, an inventor is not required to describe every detail of his invention. An applicant's disclosure obligation varies according to the art to which the invention pertains. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the requirement of section 112, first paragraph, when one skilled in the relevant art would understand what is intended and know how to carry it out."). In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.”

Scope of Enablement Rejection
Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a hypotonic treatment (e.g. adding ACK buffer), does not reasonably provide enablement for any other treatments as claimed.  The specification does not enable any person skilled in make/use the invention commensurate in scope with these claims.
The instant claims disclose a method of enhancing cell population obtained from a sample of cartilage cells comprising non-pre-apoptotic and pre-apoptotic cells by treating them to enrich non-pre-apoptotic cells (claim 1); and the treatment is limited to a treatment inducing swelling or shrinking and sonication/cavitation or hydrostatic pressure; shearing or tension; or impact or compression (claims 3-5).
While the specification discloses that the ACK buffer treatment would eliminate apoptotic stimuli in addition to reducing RBC contamination, and thus enhancing the biochemical and mechanical properties of engineered tissues formed with the treated cells (para. 16). According to Brown et al. (2016, Tissue Engineering; IDS ref.), the ACK buffer would eliminate contaminated RBC from the cartilage cell samples (fetal or juvenile articular chondrocytes) but also remove apoptotic chondrocytes (see entire document). Thus, it would be reasonable to determine that the ACK buffer treatment would purify non-pre-apoptotic chondrocytes from the mixed population by selectively eliminating pre-apoptotic chondrocytes. 
However, there is no indication in the specification that other treatments encompassed by claim 1 or the specific treatments claimed in claims 3-5 except the ACK buffer treatment, which inherently causes swelling, would carry out the same effect as the ACK buffer to selectively eliminate RBC as well as apoptotic chondrocytes.
There is no specific parameters disclosed in the specification involving shearing or compression that would carry out the selective elimination of apoptotic chondrocytes.

Takebe et al. (2011, Int. J. Mol. Med.) teach that heat stress or mechanical stress (shear stress) would induce apoptosis in chondrocytes (see entire document). 
	Loening et al. (2000, Arch. Biochem. Biophy.) teach that injurious mechanical compression would induce apoptosis in chondrocytes (see entire document).
	Kong et al. (2013, PLOS One) teach that static mechanical stress induces apoptosis in chondrocytes (see entire document).
	Based on the above prior art, it is reasonable to conclude that the art recognizes mechanical stress as an inducer of apoptosis in chondrocytes.
	Therefore, in the absence of any example showing these treatments including shrinking, sonication/cavitation, shearing/tension, impact/compression, etc., and the prior art teaching showing the contrary effect of mechanical stress to the chondrocytes as discussed above, no guidance present in the instant specification with regard to the specifics how to apply the mechanical stress in order to obtain the claimed effect of enriching non-pre-apoptotic cells, it is the Examiner’s position that the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims without undue experimentations.


Claim Rejections - 35 USC § 102 (New Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 22-25 and 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (2016, Tissue Engineering; IDS ref.; published online on 9/2/2016).
	Brown et al. teach a method of treating fetal ovine articular chondrocytes (foACs) or juvenile bovine articular chondrocytes (jbAC) contaminated with red blood cell (RBC) using the hypotonic ACK buffer (ammonium-chloride-potassium buffer) to selectively eliminate RBCs and additionally reduced the number of apoptotic chondrocytes in the cell isolates (Abstract; p.896, Materials and Methods).
	Regarding claim 3, upon the withdrawal of species election (see above), the claim is interpreted as the treatment inducing swelling and adding a hypotonic solution including ACK buffer. The ACK buffer of Brown et al. would inherently swell the cells 
	Regarding claim 6, Brown et al. teach self-assembled neocartilage using the ACK buffer treated ACs, and thus, it would meet the limitation of tissue engineering using scaffold-free systems (self-assembled).
	Brown et al. teach the use of the ACK treated ACs for self-assembled neocartilage formation (p.899, 1st col.) (RE: claim 23 and 29).
	Regarding claim 24, 30 and 31, Brown et al. teach that eliminating contaminating cell phenotypes results in improved neocartilage morphology and homogeneity (p.900, Discussion).
	Thus, the reference anticipates the claimed subject matter. 


Claim Rejections - 35 USC § 103 (New Rejection)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6 and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (supra).
	Brown et al. teach the subject matter of claims 1, 3, 6, 22-25 and 27-32 and thus render them obvious (see above).
	Regarding claim 26 directed to the chondrocyte cells from diseased or aged cartilage, Brown et al. do not particularly teach the use of diseased or aged cartilage for the method of treating ACK buffer.
	However, it would have been obvious to a person skilled in the art to use diseased or aged cartilage in the method of Brown et al. to eliminate contaminated RBC as well as apoptotic chondrocytes because Brown et al. teach that diseased cartilage, such as in osteoarthritis, experiences enhanced ECM degradation and contains chondrocytes of altered phenotypes, and degenerative changes to the cartilage ECM st col, 1st para.). Brown et al. also teach that aged tissues, which are more prone to diseases such as osteoarthritis, contain senescent cells that increasingly produce reactive oxygen species, and regardless of the donor tissue type and age, contamination by hematopoietic cells through blood remains the primary, ubiquitous source of unwanted cell types in cell isolates (p. 895, Introduction, 2nd col.). Furthermore, it is known in the art that chondrocyte apoptosis increases with age in the articular cartilage of adult animals according to Adams et al. (see entire document). Since the method of Brown et al. (i.e. ACK buffer treatment) eliminates apoptotic chondrocytes (see Abstract; p.900, Discussion), apoptotic chondrocytes are increased in aged cartilage according to Adams et al., and Brown et al. disclose that in the diseased cartilage may contain apoptotic chondrocytes, one skilled in the art would recognize that the ACK buffer treatment which eliminate apoptotic chondrocytes would be beneficial to remove apoptotic chondrocytes from the diseased cartilage or the aged cartilage for using in tissue engineering, and thus would try the method of Brown et al. for obtaining non-apoptotic chondrocytes from the diseased cartilage or aged cartilage with a reasonable expectation of success.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. as applied to claims 1, 3, 6 and 22-32 above, and further in view of Frondoza et al. (US 2005/0147959)

However, it is known in the art that neocartilage produced in vitro using chondrocytes can be used in in vitro testing of toxic compounds according to Frondoza et al. Frondoza et al. teach a tissue analog or a cartilage analog used to screen for therapeutic drugs or toxicological testing of drug candidates or other toxicants (para. 20 and 23).
It would have been obvious to a person skilled in the art to use the neocartilage formed by the method of Brown et al. for in vitro toxicological testing of drug candidates or other toxicants as taught by Frondoza et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
Applicant is advised that should claim 25 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/           Primary Examiner, Art Unit 1632